Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 1 of 46

 

EXHIBIT D
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 2 of 46

 

WY SS:01 “6LOZ/IVI

LEOUREER
. SNVE
NVAVE Ty UVUSVIN ONY OT] SNINVNG NSSM 14d INSWASIOV ALP TOVE VHVaV ENA SELL ma ender yc Pes NCW £ LEOTS

““OSTZSLELOTOO/009073/2IEp ARE ps/sea tory AOE oar mmm sciyy

Of fo ft
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 3 of 46

 

 

 

WY S5-01

“610Z/LL/1

aaienay

 

 

 

eee a
Apnea gpk poi

¥ ib ete inte per apse
593! aq ges Binley Blicnai ‘begeingg Say F (ak

 

Bagel snag a Ey Oat et =
para ahs re
fag | PEPE Se eh A pe

 

=u ies ge eck a pe micatl yopoeaen:
SaeG! ste = Reus ese
gt. Geo Simson Be "ae

 

g (aPeriartar

 

|b Bak peebieticieng ese

“ke ie

 

Spe Pa
w+ ye
PBR ESP A Pet area &

 

Sigs |

oer git:

apt

eter ie od shee sain yo ect
“Badoscieey cess) aaron Se:
“cee Jorinciard aie 1) eeieteal a) eecgbiay”
ipstmss-eaanasno i sons sel ceketar.| Hh

 

 

 

 

 

PAYG ee et AP atin Be Se Hay ge AE
OE a AR RE os gEE
ees wi Boy x a eee ae ee
2 ie <a Lee A ‘ane wor ext

 

 

Pei See oo ospeisii neg 104. me

 

 

 

poked tpt

as

a aeS Ze
ae =

er

es
See et ae Bey ee ete es -

sare

 

Ages Say Sahel ety any a te , Si sees SE Os,

 

 

“Seg cytes, Some Omar aay SOb play ASAuTaEOS

 

a hneaevegegesaatnasay tte tials
Sit ASEH eNO gaS cee BOR

 

apse serene tqeceedeaa

sc _ |r sins eae Perk ot

SRR ye Sgr ae oF EE ee EE

Sfeiieigia ag Shor
ae es . ee eee ad

   
  

og —— Sapa Ee

5 ieee ‘Sis, 5 on: ShSTHIO- in | 2.

 

Wide ita or
ee "£5 tata Sef mE | net. Sy Be ee
- ae ee i es eat pe Bo Sieh od

 

 

 

Lt = eager ines vee a3 Ta Socks Te. re 3 4 :

 

 

eegahep ge SR aan yer dea ght:

“OOTZILETOTOON/NO90ZR/eTep/weBpa/saatpary AOS nas mM M/rscnny

 

 

 

 

OFJO?Z
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 4 of 46

 

 

WY S601 “61OZ/ILT

 

““QGTZOLELOLONN/009078/eep/teBpa/saa ToT Ag -9Ss Mam, esa

OF E
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 5 of 46

 

 

 

IY SS0T “6TOZ/IEL/L

~“QOLZOLELOLOO0/0G90TS/ZRPMESpa/Saattory/A0S 98S AMA SCNT

OESP
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 6 of 46

 

 

 

WW SS5-01 “S10Z/T1/1

eulyavayynin

 

 

AS ag tae Oe See pe

 

, Hoe Wet We sz svaciiplwanaie meeoionS sey 10,comeys Sy Sie

 

Apeupseps uni ea Seperds je sates at

AC SPOREY geld fo SOcune Teas ob Pamions ee jes Sirelandy

   
  

   

pig We ipeaceter paces ag OT.
edoome Sep Pe. Aimigchy srs ep

 

 

epee oe eee oe PREG BEG IG ENO
we ate Se my aera ty cattails af Seth Hotes ouuetese Te

 

ei feupe ice

 

SS) eM rh eke aT Se are y Osprey Baars ath Ok Usted yr PES tees eae ta

. pee ky ae, RET
Henne pateeld Seay Sieminsrees Sei de acer esume ee.

 

ae? sue
<P ee Fs Pe ee PS RS

te} ppipise ude Beier plionas angst bog hy hd inks
‘SeeaS Soatidinne "ayer aueaia maeidoeay Tawa a:

 

atari aa ee Eee
PO PET iE ey ger AF BP Mine a

wiles jeior oe |

oye oS air Ai pawresantat soqsesven Glos! ee > velmat

 

iar
FP psn: BY 0 heathen A ph ene

Speen See main seine Sen
3Y 07 Rat a Gad). dopd Appoece ing ditegy Sasi Bid omy

 

Soar ip cheat

 

Pie ORR aha Sapte ei

far by pad se Sad eg GQ LAS ep ak sayy cages makes

"UEiee J

 

a ee a athe - sys
RS Ree yl atin ain By Poa re Sevres

 

~,

 

un fRepieans poe Aepuynaia satio) Aap bi) seen] Aen seamen

 

Be FET
Speers i Pe SF i SO pe Sie

Bales Gmeder ate. cnet geod supmsanite poe anita

tes

  

ap SN ssp Hones ap. ston mea Shy’ ax

 

Er a aa gt oF

eg pete SNS | &

 

TES BSR ENS end Pos Seotieny sin io siiapesty Suis,

 

 

 

 

aa CSR oye soem Sy eae ps 3 dpe sdeuincliy

 

 

an i mek Fete

 

 

 

SASS E E “Z

 

—OOLZTILELOLONN/O090T3/EFep Ae Spe/seaTqory AOS cas MMM rsd

OEFOS

A
t
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 7 of 46

 

 

WY $5:01 “6IOWIT

 

“O9TZOLETOLON/009078/PIEP MESpa/SoATPDIY/ACS Des MMM 7-sdny

OS Fo 9
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 8 of 46

 

 

 

WV $S-01 “6TOT/TL/L

— QDI Z9LETOL000/009073/EIEP/Iespe/searyary soy oss mmmyrsdny

gEFzo
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 9 of 46

 

 

 

JAY SS0T “6LOZ/ELA

evitepstigdh

 

 

Pf gers ayers

Beh Bane fan tr ie eee

Ser

     

SRR Oh Utne: Of papas aq siesta ie
ehareendseiagenensi gars

Wanknhy

 

 

 

?
se at of oe ey! [ES

et -29 Mp a ra 4 pio et
init Gav ied dae Ayieteel? a
sae peg er pA RT Fe

Rope Rerert date thn Fa ee rt
aston 25 i ied one ee

aa we Beet one ‘epi

fet eae RK at ae Gt

 

etl Eaghe Bp nicky Cate, ge pete?

‘shiteerdaac sh gh Gocnbnis
‘aif eatyoq spoudiop, ag) jo Ato pet Sui axdoa!
Wgase ae cl gens Ruungeds diy Leip Hopi “ued
He com seit saa Yea Ses Be Sago oe yp saan

           

 

 

 

 

 

 

 

ancdd’ tres joan: age so omapeds ar

 

 

pone BePee f IS ente Gmerp £
a See ee f= 2 rip

AEE
Se oe he epee
Ed Sibted paieds abel oF sed Sermours | &.

 

 

~ : por ining peers SaaORe
Reser y Be Post Nit 3 ee Sea reo ae E
na! on. Eite. ES. pun Aeneas sts ah peices
Bf eee Ae SF rac see & sipeetuey Saf puso mus ee Baked gS
wef

 

 

 

 

| eRe

SOD

a 20. Siomenp eS teeny dil se tombbar eo Any | a

 

 

PES fom eer ie Hedieiear

 

HDL Susepeeien due poe wogeassy jo |...
sShens sage amplbicivays Stender, slp |

 

 

ne

 

bet apps Pa gee RE ae Ae pd

Si Satie ny Basin Sheng

 

se so Sisaenep eves ES aah gee | =

 

 

 

9

Gg see eg

 

 

 

 

 

 

“DST TOLETOTOOO/009NTS MEP meEpe/soaTHOTY/AOT 9as a May ASOT

Shave Svaaviy

oxalenicre

0EI9 8
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 10 of 46

 

 

 

WY S601 ‘610T/AL/E

 

09 TZ9LETOTONO/00907R/REPAESpe/seanpry aos car mma esr

OEFzo
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 11 of 46

 

 

 

WY S01 “6L0Z/T1/1

““DOLTOLETOTOOO/009078/AepTespaysen Tory /A0S oes Maa esdny

GES OL
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 12 of 46

 

 

 

WV S501 “6LOC/TTA

‘eniviroeiond

 

 

GF}

Sodte t i TP th hy RO ee

Beep fdas? rant so mie Bae
geal Ct ease god Ret pent ah ae

TEESE
yons, Apso Siang: ‘sel Sone Ps
Eee esse
20 Seehorthinr sey 10 Spa: "Soe of Sector aie Bae

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

Spear SoeaO he eset B 3 epee ae eee
. ea 4 Of aera e
; Fd af ce fe tetrey trope Fagen Pe pee eee SL Sere ae jects Sar |
sheite aver sung ta
SP eT aed Fee Ret mend pel nny VSS hee r
io es? ae EP OSM OR Seg foe gr eee seein se a
ee en eh wie at “Top fiesstinas sf aye oF anes, sneyiesy | i.
. eeee Re Siem mats | wh SOAS W post atk ume pecan cakes * pe
“wet
z aye Ene aire ot gt © EP pein Tor] be ee ee 4
aa in | f Bi zapsor se sens | ee aete
i fis RA Pte i Coe . Ee ijes dam oa im toa aie to
[Eker ey we mre stn
me ae peep meet? a SORES
~ eae ety ERE Sip oh aA uae Ube yt =
rien mS fe ot op SUR See Simp pesoResoe
re ipitigest "et op ped ee Sq of BUSSE Gone “Sey Bee Semon Say be
aia ae Saoybp.ce paaudadiands
‘ay iy GPT dau HT Belge Che et oP i Bis ip “ich sou mais aa are aL ate
€ Hyp. ey iRaeat Atye Fait TSH] * sagppcumins ois nade OF sdebae siemens ont prciae ote aE &
Crappy fo sp tes Bea Dy tee ote Sr a ets eg biSdld Ib aad sory eng amas
oh | igre ke ey? wig cee HP rca F Syrscerd ea ob: ip Gay ct itis
G. | arr eRe get Sec Pe Ser Pera Bay ae SR ee aL a Tes, jot
. 4 Wage Sse ago poe sea eS |
Cay | ete ett? rel one Tat ce Lei tit He Gop Sereece ox te See .
ey Set at Oasis Pee hepa PeSaiR Ul Shp Syy “aAioisns ada aa & ies oa seh ro
Bee
“aeguit qbndteuodn pose eddy Pursiose.
wees at efter ase pipet rat Bopinguby. gheies mak Sey hy Siete
rete a ging? wi tres F Fat Est Pirie eed sues jeumetseusos oo pease any seen
7 Sua Rises tg “ation ay optic bits 39 Saige anata
7) Span Eh Pe PE, pee fatten? SAO Some ey AU aa WY Fo ps SKS iS
Ser fog! eee ne:
eat oF. oe Fr Foo eo efor ea MER.
AG ee GRE em: i ert ten thea
WAP are Se fo caste epg pe eat res oma
ae FP Me pe ie sete F rea 3
Obata B Pe Bs te > secre engeaninisrisge hie sade a Sues,
nt mS Dar ee ghe Rage a erie eat oF 3400 Sd Gt SSR, aeeumdily aunoss age tad ag Aculiog
ae Rehr te 8 pe As Age JF dob OO. unk paemaB mht mate satan Yer
we - Le Benue g PHN S See Sotto Sasenord pep
GQ feabiefin, Bat enthat at He BEY bOESEY RS SE adj stinsie macnn sora: ‘teh

 

 

 

etl pe Ga greed gtr
at ® 2 Gkue s fea tie ea |

 

_ FR Sate in £ AP Shige

 

_ i?) teyel piste fe vo Ae pect! ia a}

— hoa eisdaeses Bika’ gf Scan
j Bosiad pososcrant sage’ sig 4p pole weap

 

 

 

 

“QOLZILETOTOOO/CO90TS/EEP AE SPs SSA TITY /A0S O95 Ma PSE

“Nedva Tyaviisyed
conti?

‘

vey”
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 13 of 46

 

 

EV SS0T “6LOZ/TU/T

 

“QOTZOLELOLOO/O0907S/Aep mes pe/saa Ty /ANS-2as Mam sEay

BEF 2T
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 14 of 46

 

 

 

WY SS-01 “6LOC/TL/T

~ QSTTILETOTLO00/OO90TE/ATEP ABBpe/SaATTATY /AOF 99S Mass SAAT

OEFO ¢
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 15 of 46

 

 

 

WY S601 “610Z/11/1

yawn

 

 

See or 0 oh ie S er fr BS eh
OO ge Aah 8 St Oe eS eae

 

oy Wading eo sk Riedy Sogn suegeaie
Uae Ave Uc. Bemend atin mioety aif di

 

 

 

to |e Fete ey bee pean a Fe ee

feet epatttocofue ten gehen "ae 7B
Sieih Spurred te yo uekde Bip oy seo add aoe
itaenea ie ate oe Sirs oma alan eee

_,, bbs iy sine papaoing 8 eeiecuee ep eo |

 

SSeS St Ay SGUBE Sos iaape (bosibas cu reed sey eRe

és}

 

 

Teer Se AT er? aie ase eae gt SPR pet
NEP ee gr Pia a SE te ctie Bee ES lh
en Se ae BE mene he rt Ra et oS che a
aha SS £

bm ee tag tee Ea ga
PE gid ot sof plinticn: GSR

ce

Fear erie rat ae
potatoe

Se

&

Se es

  

 

‘funsd + oxtsing):

    

  

Bren] PRES oy topo amsaodoas pig gimtetecr ay | oo

 

wiriag RRR ey ara
PRG Sp erie af GF xr ane
Sart alt F tem BP eh trie hp oh
RE OLR SPER, cor ate |

 

  

 

Sas Areata Ma ERRarn ome |Z

 

a

 

Se ty Spemdes oy) saepar Sass me He.

 

may aueds ec? Haun, SSS
(ot EiSSe Se soeeitecy SiSiiews Saude

 

 

 

 

era
GF | bere Pe Phi? rie Hee

 

scutes epi ores tual codes wenioonmiovency

 

 

iy SeRpUiaints ty Tes osaresp Jeindiste ay Beas ate ay.

.

 

 

 

“OSTZSLELOLO00/00907S/HEpARSpeysearqory jos oes maw sy

tS

eT

O£3° tT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 16 of 46

 

 

 

JUV SS-01 ‘6LOZ/TL/T

 

“OSTZILELOTOOO/0090TS/FIEP Mesps/SaATATY/A0S Des MM san

DEJO SE
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 17 of 46

FAY $501 61OZ/TL/T

~QOTZ9LE101000/009078/2FEP eS pe/SeaRpIry/AOS aes MMM} sca

 

o£ 39
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 18 of 46

 

 

IV S501 “610Z/IVi

sou aeatevel

 

 

ies:

sar oth ghee ot

Bret ete Fat cere Pa ey age

Pea aay det Sy car es ies

mae S rprae pe Fast Fob et ae
SP eit ee 4 PEPE Rg Saf wet
wert: i Bieeei de sso Enccfl ot, Ee ae f
moran gree ap sp ae fae
# feo 2 Gi Or er A

 

 

wr ERB iG SS imeeies: a6" ponseshen

eee Si ie Botearser ‘
eS BAR, "Someone yey soece ‘sarpecioics
B03 Je Hier suede ae ish 8 2 Se eee

 

SsCVnd ty ores t sso
See PER ee BS ei a?”
pyre agers etiintet SSeiiees

P spa’ poe: sosuaoy” ueanudde Sirens | 3
2 ue Gsinden! qousg Hesoiet Reve WM So pee ped per) .

ayatisiiend hon |
“suasetggg sx muogect Apres aiece S ‘ponies

 

ere. .

Sh pone Eee? ap ef te preiraee a
. siege ds So i ine Seg 2 eS
poe ee WA 8 Soy a indie

Acad tate Gee
Oh, seiteccasie ae sie Kise aig Fea gs poe’
meupSeiapansiae pus to Bap oo aaaacRle
SAD GS abnenk oui Peer eae aes en | 5:

 

THEA Sim
Fe pat dee oe as LBP Se eo eet ee rigoae

' 7OB Sg.ay a tinker peti phe pa Ap |
ay ei oe si Momma sen apen SAE panned ro
poueshp agia pee. pesmi iy yo tfodnanly’ Sy L. ag.

 

ars.

ad wre te etry

 

e | phirat ett Aten oho eet

“POR iqasag USSDesteyy aes ees pre
yeaupesOly 20 dug -iahua ©) Asedechictal ap 3 Sent a

 

 

 

: FBR fo mina nf

 

 

 

se aie An sims bb ene ne es

 

mag sa capeaedy 3g eecsepie tet ae aay wo aoaNSEH
we Jo maustotel yned Ug gumecisto siren Aes bee}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“QOSTZILELOT000/009073/"78P/225pe/Sea aly /A0g sas m/f say

tp Wy Saas ee aig Soper op Syep an Vo. ead omy sepateados
: eee Stage et “E Bnarkteed Gee oe eS! 2 eee Betis St ie
Far pay om Ferg alee east ke Solis stadia p see pabaicals Spams ,
@ HaMD teghd Bidens Sex oF oath ape fa? eae Bet Sei ag 3 Sir aN "ogra
¢ water Abo pena mage jo sinipsnomnd
bE atthe ot ont ee Eka ee aNRIUEUOEE 20 Unitegre aged ‘oogedasodes ty Gh
@ [tice -maeme eet unity | | ye senceanel SRG bo PRET ogee
| pPRY Ras ged eee) fee as Ames bode Mee opin Someta oe | gy
— a te et ain ot pet .. Tiiten wo ediouberts
; Png ep ire oh est GO 4 ig aR , #8 Siero Fieio. ‘G8 sy span. at (Gag psy
7 meet hs a Fy 5° pod aad
LO | oR nog! Anise HS PR Be ones 2 ESS wo |
sae Teese

ceria

og 70
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 19 of 46

 

 

 

 

WY SOI ‘S10Z/I1/1

 

“OST ZSLELOTOO0/009078/2ep/zespe/SoATPOTY /AOB 95s mum ischay

GE JO ST
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 20 of 46

 

 

 

 

WY SSOl “6le7 lit

“OST TOLETOL000/009078/PIep/eSpe/SeATPOIy/A0S 09s a.ts.4//-SENT

aes
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 21 of 46

 

 

 

IY SS-01 ‘61OZ@LL/T

bavringean ett

 

 

GF oe gine mF ei Sein ge

AG Paro ee See ete an Boma see
Ror s)60y tig mt peop wo Aptbis sande Tree art.

 

Pobre 29 pets hep
yes, pes Po Ema Sayre Hep. SectQEng Grog
“peak sql astens aapiony ou deg easing Bay Ste

__ | Seppe. ve aps sod og so ale ee a FS Si

 

i

“are sPatne ™ oy oo ie ™ Taree & cal ‘

Rae el Poe aT igo ecient eh
kk AP ne SRY ene Pe i eS
oe sal ified Hee See Site te

FAL Hie Ho Joeeheres Bid ue Poem nos Sey in chiA
eaneley pee tstaciom pxjecce S Bibcise etre ene
PAE uns a pee SEER SUL t am "3. care, Rees AEF ie
740 WREST Que een “sneieos “Speer! ALE

5..08 Sree a, Hames foe nelle seiner gen af’

 

as.

fen arse ag ene gh ae ft ot

 

eet pte ped or eh ie
epee Pie tet eee oF og eee ae oS
Pe Se ete Se ke a oF Fe
ao ted he Ne ees Gs Seats aoe Fae
homer acta toh ee car Nt eras ae Ee

itnateriye eae onfirs ye eh ectie

 
  

          

39am dkanieno. Sy Bie. unis ty bisamg dksuoner

TERE Ssenuinng Sy AUP Te 2 ours Sus amet ay Rie
Zee SRE) suru, wnbood wee Hey Sis Seu
JO (UTES ET RI. STE. Ag emcee StL.

 

i

ene

Seb re ee ae
Bee? ects? a Poet Se ee eae |

Gi 8 wine Heabd belly by haps soos

 

arr

     

AED ot at by oe gene Be th Be eee
Seirpraee © eis fog REAR borne Fd
GRIP Al bette Rig Som AP HED
Seta oh ree a ae

oR a iar ance Ree.
Segre a

prue’3509 5 pence fie Att dy acy spit oe oie. Ser

Sy Bespend ayrERip: ay et oc gy Wome oieiers
ES PSpmien oy oy Si yindaie pre aly “eesuMepiar preci

    

 

  

 

nO wee etn gel kctee we ROP Goin Shoe

ee

 

  

 

25 OL ipieiduert ges. tie tt Ade ius monsy

 

             

 

 

 

““OSTZ9LELOLO00/G09078/AePAeSpe/sea pry /A0s oss aM M/-siny

Rare avy:

‘

OF 39 02
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 22 of 46

 

 

 

WY SSO “6TOz/T VT

O£30 Tz

 

“O9TTILETO1000/009073/E2P/TeSps/SeaNMory/AOS cas am m/psGiay
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 23 of 46

 

 

WY SS:01 “GLO

““OOTZ9LELOTO00/009078/EFep Aes pe/SeAtPory/A0b oes mm a j/2sda

Of 39
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 24 of 46

 

 

FTW SOO “ELOZ/TI/1

oaltctingt

 

 

Seg pl ge hat ere Ga gh ag ge

    

JFER SRST pel Pe ain qo sem on her
5 A

ora
Sekt Ph real Be Te op iam CS ee

Weide SP Tn fie & orate yap
ia ef PS Ff ee ee ee

; Pre BE gt eT var fie grad biped? Signe +

    

RN 23 SSE Fascia jo Stas J

  

 

         

fe ib ey os Fe ite eae dat Pag!

 

        

“Se SoU Spey ee fel aE
ee ni Ts sre

  

        

 

sap Aapeby Bd Sue Gresioune te wy Sempoctess
Ba. Opadeds do sosesi Sup Aq Jo thea iced may sosuadieg
OE Im Foe ed oF saline aah SyE] op

 

weiter spb wie Hn pie he F athe £ he

 

 

Ab iS Sieh. i a Sales uo Soave Aa eer

 

  

 

 

fan hte? oth Fike reste at ete ere as pat Bob ipem, Sogseias aermekedl

 

 

 

“OSTTOLET BL 000/009078/HEpazapeyseaTgory /A0d erm AAs /-SOTy

gfFo¢
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 25 of 46

 

 

 

 

 

WV SSO1 “6IOZ/IL/T

Of 30 FZ

 

““OSTZOLETOTOOO/009078/EEP AESpesaargary/A0S sas MM sca
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 26 of 46

 

 

 

 

WY S601 “ELOZ/IT/T

““OSIZOLETOL000/009073/Prep espa /saATporY/A0S cas aan Sang

oEyo
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 27 of 46

 

 

FLY SS:O1 “610Z/LL/

aalearens

 

 

 

 

sleoe

peel Seed edeern seen ite depeen
aa ;

iat ite

ee
a eRe Ri
wii
4 poe

4

 

 

x

    

  

wet

        

Sey ety nee fil Tey? -F ReP e | | sees oo

wk

 

Te ee ee

eer a eS

eae Peirce eth & pe Pah

Ragen SB? Geadh vs eee tetera wee a

ec regs saicpina |

3B oh Bd Sepny sepid Sata oon ot
| SERNGMIISE ep Tanhend pyr #ay, Panini

 

   

, SrasisoNs SAGr gots Eniles 2) eos cetet arated

FoRR PURE 25 porous ps Emory io Ais
= ‘sou ve pend erat,

    

-pigpute Sseasedis onto pu eB Suprise Jenmeenod
PUR SBOSRR, SSO Poe! ssysoc SOE Tee ar
“Post Seimei Sapaiagin Agana Hiteming ep. “anaes

    

  

Thiet fale ya, piste

 

  

isuneg | isassey

 

 

 

gered ee? ee PPE Baas
ee pe EER ee PF ae

“QSIZOLELOLOOO/00907R/EP/Tesps/seatyory /A0d oes ama /csdy

 

 

{apes Siepsiide Gite um 255 copes op

       

 

 

XA

GE 9E
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 28 of 46

 

 

 

WV SSO “6LOz/Ti/T

 

“OOTZ9LETOL000/009078/2IepABSpe/Saa Tory /A0S oes maa (sant

CE LZ
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 29 of 46

 

 

 

AV SS:01 6TOT/ILI

~QOEZOLELOTOOD/0000TR/HFep espa psanTtory/A0s cos Mak /ASany

0E54 3Z
 

 

 

Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 30 of 46

WY 5-01 “6TOZ/IL/T : Of FO €

 

 

      

ee sto bile bere para ee

rie BEE voepeegpestnif om oe
> Saee - Fe «. fr

 

 

     

=,

 
   

 

“ee BAT 4
pe em pee ee gd sefag | ETRE heer eer error enen BEER 5 aN foemeg etn, mew oe Aes

svete Berks eemnrrmernnmaceternerns | PE Ah -SORFES Sache | grins peter patuemenGil sited
ork sie par pein et wali pir peas
we ats ate pe Syeg puaseg ay Seed ping ou,

 

 

 

 

 

.* . - - = oe ee a a.
oP et Fe per ot Seems pu popper sul od Gheaye pets soaing unten omeay
Sep te Aged eR st on oe oem eee ot Sree | f teeg sey'pie Autos pe Gumi jo Huo Paaiciat sett qvaley
aloe ney ake Peet ect heats yin 0 A gtr tee Apeg thee Fue'seueg omy wip AG outs Ani yea ‘siete

  

 

 

20 de SF ate Reet F ens eel nes ain ar fee | | eupbr oebiie patusop od aus dinthiney ab peure dg enon |e

 

 

 

“OST Z9LELOT000/009073/2F2p/Iespe/Searqoly /A0s 2es MAM) san
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 31 of 46

 

 

 

 

WY SST “610Z/TLT

 

“OOTZOLETOLO00/009073/FEPTespeyseaory /A0g oss Maas/-sdaty

ar

OFF OL
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 32 of 46

 

 

WY 901 “SLOZ/IT/E

5e°01 HoT os
LSSES WES NVAVE TV JVASVIN SH Coy easao TOA TMC LODO Z OE OKA.

“OOTZSLETO1000/009078/2IeR ARS pe/saatory/A08 es aa Sd]

STPOT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 33 of 46

 

 

 

NY 9C-01 “STOUT

TOELHTODH OVEN

musa tedesyraakar SIMS Sarr hist ee foie cohe bag er
Seti sie eegke ingen reutis ry sendy’

WEE Paks DAs Pkt HAT ae ats th (

corte oe pre geneet™

“Punoury yung snjd ang sserpang

tioppesuedy mendhinog yelteus eyo ham Ag pourdd
AWHQRIEAG at SuLinp papags aq [pes Ayes ay Japun swrowesngsi
“Shrueuyes
Aue soy esniea 10. 348) tom-diy- uaa si uchey fy yesew
isanoU GEER sAepsepuspes 06 t
sapenoad ysnax EEG quamdedsidso ase Mt
tauous Ty

med Sumas sh
yo siep (sz) wean LRA 51930 O SUE SACIOLT SUL” nual iF SEISEAI

OnRUIUNSIG Aypoey Buy 29 Son sis so are
BN
3d BOST + BORN Ssh SRUOATE

SURUOW] ZT

“REUIO LEE ase.

saadinig wukeng oly yo vogsnysuos fue weudomnsp ap souRUR of
asa

| @eycig sp ucimiay erry Aven) odo‘ooitsz asn

eyeqanyy Agpaunucy

SHA Gy 5 i fy +

Dy edt.

Zeuileg panaysq

ARMOOESHELL
queqdnucy yer

uSULARda td

spoliag Aqeteny

zayeg Sameks
sseed Apms AnSeBd
TRY IO

sotisy,

zesodurny

shoe. arity

sada Aqgyimg

— ;

uORHID

wodoy py fasseyy {6 ponaudiio

uapie soud sql Jeoulin Ant pays Aap oy pasoyysip ag so pong pu pinvariros Agains aio posure Sry ar
Peuyise suOCITUNS Ip SUL Inf SupRo nbs: bus sans yung PONE? SOR oy woudl fee pioog Mosnzedng
EOYs “HORATUSINIOR ofa dipssazait ya fo Gogardiiéa Aaonisabs ot pyatis st rata Bus Suaugeego
poe suites ‘bitioarpdekyo FS jostaxns Suysupiandior : 3 30g ahd nadiay  pounny svonias peo Sst one

TED Uf T eset Spelesy SuBEUIG stp 16 UORSNystics pus quatidopensp ayy couedy of

Jraeseug
J3GHS WSSL Tea

ST0e: “a0 FoquISACN

“OSTZILETOTONO/DO90TS/ETEP ESA SeATI TY AOS oes AM say

NAW: T¥ ava

oofg jae

A

ms

ST POT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 34 of 46

 

 

 

 

WY 9°01 “6I0Z/Tit

 

“OOLZILETOL 000/009078/eiep 2eSpaysean oxy jA0s cas aM shy

SLICE
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 35 of 46

 

 

 

WY 98-01 “6L0Z/TL/1

“OSTZOLETOTOON/R09073/FEPARSpe/Ssalyory/A05 cos mm M SONY

Se
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 36 of 46

 

 

 

 

 

WY SOL “6TOZTI/

#

 

“SShep Sim Jopun
Piedad juRbiwe dy 20 qusixe oie 07, paohpa Se eqs Zurpuewaho Ueq,
solid qeudeg Pauaed SUA PUE senEP SKA FepET piedaid qunowe sty.
40} da agen a pawesiqge 2q 30u jun Gehey iy eseiy pug Fuhowe ‘Agane$
auy tac, psompet aq {iw 203190 ay Aq spew stwonledaid trans: “Aanyt

“Jesrups jo Bat sty Suey wedpy py seisewy yes JooulAedarg fucjepueyy
= sa8Eh preys agmnoes. Stuy yhe Syer piel yori ‘Stoueuuear dy.

edey py Jee,
Aq Subua us, pasiae séormrbaygo gsonn queudedasd: Arcnepuzyy aw
MPSad fay HONReSveLE upqdiies qeueug Baunyeny, ‘eit so Reg Anobeyy

auL.67 20ud she ssolng tory gan S25} Je tlofpesuers wendmoy yeveys:

Naw & ORM Jjud 07 Gsdnbdr saou epinosd oy 20810 ayy Aq ampez

“SOSHGO arp peaSe.pue postnasip og pina,
324} swueUBAGD fue'vo wpeaiq Aue st sean a qunobie Abe amie aA Jo
quoukedead aunber 10 f Ue TUBULIN SY paaneo Ae vedey Ty Ese

«BAY fy JEUSEIAL, PUE 708490 eemieg (aueupadiy”

St wd, PORSIERENIOB, Susceany padipues WEniS pob jasc wis pecy

sspogelaqo PATRILSIONS-n PLE Paurvasun
SININY. PYE uasayt JelR SH. YE gus askod ued yued peys oud oSudK.
y suohetago. paeUpogns-tm pu yeLonrpucoUR ‘pesp SU SyoysueD
neus feqedudde Soya) uoqersmindg Apes din igpyn suoriesygd Syn,

; . . ee
jo Sprig amp ul sselgsng toy uado Aqpyened ose Syeeq yA ue shed
~Aquraei we ord siqesudde pup tedouud so toeushed yemng

sous? 5 Anpse? ot Zurn
woud Aue'siirive you fais yedsyeyjoiy. used aus. dnd 44 souepiode 163

EN Ie ee OST] Squey Soy ur paced
ay i fERQSYOD Ysey,} word PolnjeP adeoydde pare fundus sAqtioey
gO aqeSaiage ain. 03 wrayeambe Aovaums put wince BY ut Ysen te dan

““OOTZOLETOLOOO/OOSOTR/EIEDAeSpe/seaTtory AUT ose Mmm sdny

MSA] SSeuisKg

omatgs pe

i

=

si
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 37 of 46

 

 

 

 

WY 96:01 “61OZ/1L/T

 

“O9TZSLELOLOOD/ONSO7S/2IEp Pspa/ssa pry /Aom oss mam psday

ST IOS
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 38 of 46

 

 

 

ALY 95-01 “61OZ/T1/1

““OQOTZOLELOLONG/009078/232P 22Speseatqary/A0D cas aM Myst

Sli
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 39 of 46

 

 

WY 95-01 “6107/1 S108

“ET AE

itesiaeurcy
4

 

sSaushasossbeypon {5}
aw usyoggss = (p}
syassdiig 5 eSodingy (3}
shiep iris souegdaae'y {a}
suogEsuOYTy te}
; . Sune pnigy wroEpian ‘Stprppia “208RG0 sinc
yadsal By WweulaaSy 33 Ui pepaput ag aot sBunjevepun Hama Sgt | SEEyepapan Fata

wenber Ageupseet Apus weiey py seep) se suoainds pug
sng ‘aopupuas POUL S32, Zurpuesar sone Jey;O iprg —(p

siuipdasoad
aakensiviupe So wogegepe “udgeding jebieqeu Aue FS) SE &

SURES

Tepuetiy. poyepycsuos sy 1eed yey (eQucuy st yo Pas ayy zorskep
6G unin Juare Aue uy qng “Sjqansae sivossq Asyyse voos sy ig

SUsiMeEsS epupity

peepyosies’ paypne st. aah jecueny ‘SH. 59 pus ah2 Jo Shep
OZT uEpUM yans Aue 4) 3g “aygepess ‘euanEg Aa 52 Loos oy fe-

Samaqojeus 10 yes bahay yy seissyy ob Apes WeUSIeSRGo sy sBupStepay| nomeiuahy

__ mans {0h
patajeany Jo Smpuad sduypaacaid oN {uj
Bunuei sstegueg — (uy
-Syrauereys eoueun {i}
vonewidniSinpéssnd by
meepon =f
sexe] dineys uo Suey on fi)
xEELO cegPnpee. On iy
Syudurajeys jepueiy pape yej Syl dbus adudys euaisuron — (S]
_ _ Basescuoges poe mer Samanog, fz}
soteipina ut Afiqssimpé pub Anpnen, (2
Aquoughe pue Joanng {PI
suonEayqo seme yum mao UoK (OF
sunoewlige Suming — (4)
sme {2}
“osenjond op. tegjo ts8 40 mep aig ud pie quairssay
9 36 Sep ayy vo “voRenUNy qed “Binpoput “PUD SHyE JO Ayyoey £ 10s
dipignsns’ suoqesivessidsi Bigscyiay ann 3b wed aye fim Joydd oat stoneruasardag

NAVA WW avast
oui yAe

eo

“OST ZOLELOTOON/ 0OS0ZS/eEpARSpe/SeATPDIy/AOF cas MMM sd
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 40 of 46

 

 

 

 

IY 96701 “GTOZ/TI/1

 

 

““QOTZOLELOLO00/GO90T3/EIRP Azspa/saaryory /A0s ces MMA rsy

STJO6
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 41 of 46

 

 

FAV 901 “SIOZ/TTT

“OSIZOLELOLONO/GO90TR/eIep/meSpe/saamory Acs oes ma my -sday

ST OL
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 42 of 46

 

 

WY 9601 “610Z/I1/I

sagybneafeyavnyr

 

“SStuionlhioop Aniihes yo Aunigeaijope ileimGniog or AiuceanesIOsiIgg
SsyaUTDOP- SRY, Bo sonog eat wales hese Aq wom pas] if
suisiisoD Maunies aul 36 nouseLieg ey
pogemeiomon wiper sty”
‘SunAdicide Sepuisdy yeiie medy Ty ie #83 pense Bngey @
MESSY SH sep Bide surety *
‘aig nour sesusdice Buel sesoo. Sa2, He Ps ‘ubuihed| ae amuspiag ‘@F
pea ses poucti fe)
Squstandsg ie, oaks (pt
“Seaman upiniseds BL
WeBsapiis pikeg oUsemossy {3}
siuawngor saogiaRstiS a (3
Subhed py ress iy $7 AiDepRes sobizjsqns pure wiroy wt sczegn
Big OF MORES ut uoREYREy yoy “Sinope dug apnppul pike essa.

 

-sheerssangreg, ist} WET ULUT POM SION SeyEST ES ssandxs.
‘bu gt igastiog sx usa? acer oy podteny on HIN 08gGO Set, Aanininsbat Jo:
an-Ssasd 2Bi 3. Asin Add Anis Ode iepunt sodnge Sep Aq ageted mmowe:
due upasesTt ue Uy yea priom sasuen is tiewusisse Saupe ogy tH,
es) eosin F pesodouds Scr 26r Sasus. _ boron idk aie, ' sh syedusdor
0} 2/98 3Ou Sh. 208850. ain peu oq Abt Juesno> gong: -Surcuucs:
‘Si ‘amgiog f so-theng 3 ‘ne ata J ia ; oso sale ge Ale ao} reburus AIS
Rie Of: Soyeyie si Jo. Ave 2, sapieuey "aa Aq segstiedy Boe -queunidisse’
39 59520 UF tise Aeysued ig ppndicse ave 2 104 {paizep 48 paaiipe
Afqeasseazh Sq oye} feunbar- Oe ita 280 Sars 10. Besos Say,

‘so8ig0, Bp. OF sohou. Shep’ isn} vasiny Sepproid:

Gekes fy seisey) sei Bapinose : Sess Jeoteny sas 30, ‘Seuulicas:

“Seredy Sooweuy. | ur dunsandi ae Suiserpand. Supe » asodind BER,
208, pansies 20 at Satesne Apeingat st nechayats Anas Faipdt6 pin ysnsy
2,0) u6 woumpsut (enueul sd yeg ‘Fagore oh SuOReEIgS BUE- SHALE Say
io Aueuopoudg: TaysvE A IO  SIYSLESY $03 Aueudisse ‘Aut eden Ty sensed

dessin’ routs! fogey windy oY

Sey aepeieusieny = E-

voumpadsy = {i}

Spouingmepey tal.

sssocud, S10 upary jSenpsaond. Aousqgosuy &.
Aireasin

aPRep ssasy a)
doneasdidassen (2)

“suspeaias seo foe idish Atenas ‘O%. sities eh
pauRMeS sot erence Rue Any (gh
a swhedsioy — fey:

SORE BINE OYUN Senn heayog auR .go-wadsazu4,
quewealdy aup'ut pspnpur Sy yim ysis 46 Gupne SubASpol tp 30 wodg:

““OOLZOLEECTON0/CO90TS/ESeDAespayssnryory Ads sor aM -Say

seragsueis rE
sg syreurusissy

nied 35 Sivan

Re yay
oof; wire

A

=

STIOT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 43 of 46

 

 

 

WY 96-01 “6EOZ/I1/1

 

“OST ZOLELOLOOG/009078/EIep/meSpaysea pry /A0S 00s aM /scng

ST #0 ZT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 44 of 46

 

 

 

WY 86-01 “6LOZ/ILIT

“QOTZOLELOLON0/009078/ZePsespa/san mary /A0B "39s MM MSC

STIOE
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 45 of 46

 

 

 

WY 96-01 “6IOZ/TLE

anhvoteaarhiy

 

“eT te peeHy 2d FAG

  

 

WEREEC TL

408000 36. 31202q Uo pue 10; pazdasie que suompues pu sustay ange ay

 

uehey py saseny

dnoug Susueg opesspouni— Wey Gi

 

UB WIBEIaY SiUp walsh UONSettiN® oF
io Ind ase Avior let eyhdsip fue’ anes oq nogpipstahl eng
Brey EUS. Sune? Hewry aut deut aaude- AgOnSIB saRied aul
“FRIED JO. SME] US
sduepicize UE-PerLGsuos pus paused aq yeys yusweady ss -z

Stoz edmrszed 35 5 gust soomdaad2 joy Bea St Jego says,

“uoReiyauinaeg Axes.
SY; Jepun suORPsyqe peyaiew IaytS pur quauded. sy REMY, OF {uJ +0
AQueey ayy edai oF) Ayuqe s 203900 ap ud.assanpe dyeusieul, St ueiey
fy Jeseypy $0 woundS Sgeiioseas dy ut gor, ‘pens sameapyp Pereir
ou-Sueq aie o}.elqns se jesus wise, Byy. Ut het sss suna suk

"poudis sj Honeiuawnoeg Aunsey tonto vauTeyan Biqeted
BY TEM Sestedxy "RGA ue, Jo uonsqueisaid ‘an yo Ep og ut
aigehed ole sosuodxe gy uoBygG ap. 40 yundose sey 20% |g im Appsey
SP 30 YORa ules PoE “hoReAOFay alt ur peo. Basusdes yiod
so-ano pue (ue 1) Aslogqnd ‘Aue 21} Auduseses Suuais ‘Sontosd e395 ty.

senveus
iG Aatictp, S ot, Whowt! Siimtewar gy siekop of Apuorss (ul pue
quawed 37E{ yons gO YNser &. se spuety SiN, ey PeEMIUY isa Sutpong,
26, sys03 Apuiedds Age Sones a $ou} Sps00. pene Sue. ded “ARS
{} 02 pasn aq fis cesey tw geseva Aq ponsdeu seta qusutted ayes Any

"SFSDUEUESUy Aquonesiyia ot SURE suOBueId Arenas.
pre ifentogs’ ASusikung og BuReped wowsioud e Spnpes ose Jee queweasly
ag ows pee SoRUUREP LE pue ‘cagelnasep web sea | ausurhed

“II ZILELOTOON/009078 Eten /TeBpa/saaTyary /A08 des amy sc yy

IPE HY i POmtaeLOW 2} fi.

*AUPUER,

_ BUORIAD
Snostieyexsiy]

EX

ao

ST IO FT
Case 1:19-cv-02695-AT Document 3-4 Filed 03/29/19 Page 46 of 46

 

 

 

 

 

 

WY 99°01 ‘610C/LIA

 

““OFTZSLETOLO00/0090Z8/eIEP/FeSpo/SeAnp ry /A0S 99s Maa psa

SEO ST
